Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 1-4, 6-11, 13-14, and 16 are pending and remain for further examination.
The old rejection maintained
Applicant’s amendments and arguments with respect to claims 1-16 filed on August 09, 2021 have been fully considered but they are not deemed to be persuasive for the claims 1-4, 6-11, 13-14, and 16. The rejection is respectfully maintained as set forth in the last Office Action mailed on May 13, 2021. 

Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.
Claims 1-4, 6-11, 13-14, and 16 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Okuno (U.S. Patent Application Publication No. 2005/0074005 A1) in view of Chang et al (U.S. Patent Application publication No. 2018/0152317 A1).

As to claim 1, Okuno teaches a packet transmission method (see abstract and figures 1-4), comprising: receiving, by a routing device, a packet; querying a customized connection tracking table to acquire connection tracking information corresponding to the packet, transmitting the packet to a driver layer for processing, and the connection tracking information comprises at least one of an internet protocol (IP), a port, and a protocol of the packet (figure 1 and 3, pars. 0044-0049, 0052-0055, 0062, reference teaches that packet receive at network processor accelerator, the network processor accelerator check with routing table lookup for packet tracking information and forward the packet to a network processor for processing, and the tracking information includes RIP). Okuno also teaches that transmitting the packet to the driver layer comprises: translating the packet into a target network-type packet, performing processing on the target network-type packet based on a standard protocol stack processing manner, and transmitting the processed target network-type packet to the driver layer for processing (pars. 0052-0055, figure 3, pars. 0062, 0066, 0074, 0085, 0104, reference teaches that translating the packet into output format and processing/transmitting the packet based on a standard processing/transmitting manner).
However, Okuno does not explicitly teach that determining whether the packet is a packet that needs to be accelerated; and in response to determining that the packet is 
Chang teaches a packet transmission method, comprising: determining whether a received packet is a packet that needs to be accelerated based on the received packet type; and in response to determining that the received packet is the packet that needs to be accelerated, analyzing received packet based on a packet type which is predetermined to be accelerated (figure 15, par. 0067, figures 17-18, pars. 0079-0081, figure 19, pars. 0086-0088).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Chang as stated above with the method of Okuno for determining whether the received packet is a packet that needs to be accelerated based on the received packet type because it would have improved the packet transmission process by identifying a packet type and determining that identified packet needs to be accelerated based on the received packet type.

As to claim 2, Okuno teaches that in response to determining that the packet is the packet that needs to be accelerated and no connection tracking information of the packet exists in the customized connection tracking table, performing connection tracking learning on the packet, acquiring the connection tracking information of the packet, and adding the connection tracking information to the customized connection tracking table (figure 3 par. 0062, figure 4, pars. 0077-0079, reference teaches that updating received packet information in a processing memory (cache) by cache-miss 

As to claim 3, Chang teaches that determining whether the packet is the packet that needs to be accelerated comprises: determining whether the packet is the packet that needs to be accelerated according to the packet type (figure 15, par. 0067, figures 17-18, pars. 0079-0081, figure 19, pars. 0086-0088). In addition, Okuno teaches that the network processor accelerator check a protocol process and a port number used in a communication process before accelerate received packet (pars. 0018, 0047, 0077, 0104), which implies the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Chang as stated above with the method of Okuno for determining whether the received packet is a packet that needs to be accelerated based on the received packet type because it would have improved the packet transmission process by identifying a packet type and determining that identified packet needs to be accelerated based on the received packet type. 

As to claim 4, Okuno teaches that the packet comprises an Internet protocol version four (IPv4) packet, or an Internet protocol version six (IPv6) packet (par. 0052, figure 6, and par. 0073).

As to claim 6, Okuno teaches that the packet is an IPv4 packet from a client, the target network-type packet is an IPv6 packet; or the packet is the IPv6 packet from a network side, the target network-type packet is the IPv4 packet (par. 0052, figure 6, and par. 0073).

As to claim 7, Okuno teaches that before transmitting the packet to the driver layer, the method further comprises: determining whether media access control layer information of the packet is empty, and in response to determining that the media access control layer information is empty, filling media access control header information into the packet (pars. 0081-0085, reference teaches that updating header with MAC frame or the like to output format of the packet for layer 3).
  
As to claims 8-11 and 13-14, they are also rejected for the same reasons set forth to rejecting claims 1-4 and 6-7 above, since claims 8-11 and 13-14 are merely an apparatus for the method of operations defined in the claims 1-4 and 6-7, and claims   8-11 and 13-14 do not teach or define any new limitations than above rejected claims 1-4 and 6-7.

As to claim 16, it is also rejected for the same reasons set forth to rejecting claim 1 above, since claim 16 is merely a program product for the method of operations defined in the claim 1, and claim 16 does not teach or define any new limitations than above rejected claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 filed on August 09, 2021 have been fully considered but they are not deemed to be persuasive for the claims 1-4, 6-11, 13-14, and 16.

In the remarks, the applicant argues that:

Argument: Okuno does not disclose that the connection tracking information comprises at least one of an internet protocol (IP), a port, and a protocol of the packet.
Response: Okuno discloses that the connection tracking information comprises at least one of an internet protocol (IP), a port, and a protocol of the packet (figures 1 and 3, pars. 0052, reference teaches that the connection tracking information includes RIP and IPv4 and IPv6), which implies the claimed invention to provide protocol information through tracking table; therefore, the applicant’s arguments are moot.

Argument: Okuno does not disclose that the packet needs to be accelerated, the device queries the table to acquire the connection tracking information.
Response: Okuno discloses that the device queries the table to acquire the connection tracking information (figure 1 and 3, pars. 0044-0049, 0052-0055, 0062, reference teaches that packet receive at network processor accelerator, the network processor accelerator check with routing table lookup for packet tracking information and forward the packet to a network processor for processing, and the tracking information includes RIP); and Chang discloses that determines the packet needs to be 

Argument: Okuno does not disclose that the packet is first translated into a target packet, and it is then determined whether the target packet needs to be accelerated. When the packet needs to be accelerated, the table is queried to acquire the connection tracking information and the target packet is sent to the driver layer for processing.
Response: Okuno discloses that transmitting the packet to the driver layer comprises: translating the packet into a target network-type packet, performing processing on the target network-type packet based on a standard protocol stack processing manner, and transmitting the processed target network-type packet to the driver layer for processing (pars. 0052-0055, figure 3, pars. 0062, 0066, 0074, 0085, 0104, reference teaches that translating the packet into output format and processing/transmitting the packet based on a standard processing/transmitting manner); and Chang teaches a packet transmission method, comprising: determining whether a received packet is a packet that needs to be accelerated based on the received packet type; and in response to determining that the received packet is the packet that needs to be accelerated, analyzing received packet based on a packet type which is predetermined to be accelerated (figure 15, par. 0067, figures 17-18, pars. 0079-0081, figure 19, pars. 0086-0088), which implies that the combination of 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Additional Reference
 The examiner as of general interest cites the following reference.
a. 	Gong, U.S. Patent Application Publication No. 2019/0114197 A1.
Reference teaches about data transmission method including obtaining information required for performing an acceleration operation.
Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            October 28, 2021